Citation Nr: 0018657	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-41 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for breathing problems.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for numbness in the 
lower extremities.

7.  Entitlement to service connection for muscle weakness.

8.  Entitlement to service connection for memory 
loss/difficulty concentrating.

9.  Entitlement to service connection for ear problems.

10.  Entitlement to service connection for dizziness/balance 
problems.

11.  Entitlement to service connection for gastrointestinal 
problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991, with earlier periods of active duty for training.  This 
appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  


REMAND

The veteran contends that she has sinusitis, breathing 
problems, headaches, joint pain, chronic fatigue syndrome, 
numbness in the lower extremities, muscle weakness, memory 
loss/difficulty concentrating, ear problems, 
dizziness/balance problems, and gastrointestinal problems, 
all of which began during or were aggravated by her period of 
active duty during the Persian Gulf War.

Review of the record shows that the veteran contends that her 
complaints may be related to an undiagnosed illness.  The 
veteran has not been provided with a statement of the case 
including the laws and regulations pertaining to Gulf War 
undiagnosed illnesses, particularly 38 C.F.R. § 3.317 (1999).  
Nor has she been provided a VA Gulf War examination.

In the judgment of the Board, the veteran should undergo an 
additional VA examination to determine the nature and extent 
of her claimed disorders; to obtain opinions as to the 
etiology of any such conditions found; and to obtain opinions 
as to whether or not she has symptoms and signs of 
undiagnosed illness due to service in the Persian Gulf War.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA general medical examination to 
determine the nature and extent of any 
sinusitis, breathing problems, headaches, 
joint pain, chronic fatigue syndrome, 
numbness in the lower extremities, muscle 
weakness, memory loss/difficulty 
concentrating, ear problems, 
dizziness/balance problems, and 
gastrointestinal problems, and to obtain 
an opinion as to the etiology of any such 
disorders found.  All indicated studies 
should be performed and all clinical 
findings reported in detail.

The examiner should review the 
historical records and the provisions of 
38 C.F.R. § 3.317 (1999), and express an 
opinion as to the etiology of any 
sinusitis, breathing problems, headaches, 
joint pain, chronic fatigue syndrome, 
numbness in the lower extremities, muscle 
weakness, memory loss/difficulty 
concentrating, ear problems, 
dizziness/balance problems, and 
gastrointestinal problems found, 
including whether or not the veteran has 
any signs and symptoms of illness 
attributable to service in the Persian 
Gulf War.  The physician should support 
his opinion by discussing medical 
principles as applied to specific medical 
evidence in this case, including whether 
it is at least as likely as not that any 
current disorder is due to illness 
resulting from service during the Persian 
Gulf War.  In order to assist the 
physician in providing the requested 
information, the claims folder and a copy 
of the provisions of 38 C.F.R. § 3.317 
should be made available to the examiner 
and reviewed prior to the examination.

2.  Thereafter, the RO should review the 
claims and provide the veteran with an 
appropriate supplemental statement of the 
case, covering all the evidence received 
since the issuance of the previous 
supplemental statement of the case, and 
summary and citation of 38 C.F.R. § 3.317 
(1999).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the file should be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




